Filed 2/24/14 P. v. Walker CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                          B245405

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA398731)
         v.

MAURICE WALKER,

         Defendant and Appellant.



THE COURT:*
         Defendant Maurice Walker appeals following his conviction by jury of assault
with a deadly weapon in violation of Penal Code section 245, subdivision (a)(1)1
(count 1); battery in violation of section 242 (count 2); and elder abuse in violation of
section 368, subdivision (b)(1) (count 3). In counts 1 and 3, the jury found that defendant
personally inflicted great bodily injury on the victim pursuant to section 12022.7,
subdivision (a). In count 1, the jury found that the victim was 70 years of age or older.
In count 3, the jury found that defendant personally used a deadly weapon pursuant to

*        BOREN, P.J., ASHMANN-GERST, J., FERNS.†
†     Judge of the Los Angeles Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.
1        All further references to statutes are to the Penal Code unless stated otherwise.
section 12022, subdivision (b)(1). Defendant waived a jury trial on the prior conviction
allegations, and the trial court found that defendant suffered two prior strike convictions,
one prior conviction for a serious felony, and three prior prison terms.
       After striking one of defendant’s prior strike convictions, the trial court sentenced
defendant to a total term of 20 years. In count 1, the court imposed the high term of four
years, doubled to eight years because of one prior strike conviction, plus five years for
the enhancement for great bodily injury of an elder over 70 and five years for the prior
serious felony conviction. The court imposed one year each for two of defendant’s
prison priors, for a sentence of 20 years in count 1. In count 2, the trial court imposed a
concurrent term of six months in county jail. In count 3, the trial court imposed the same
sentence as in count 1, but stayed the sentence pursuant to section 654.2
       We appointed counsel to represent defendant on this appeal. After examination of
the record, counsel filed an “Opening Brief” in which no issues were raised. On
October 17, 2013, we advised defendant that he had 30 days within which to personally
submit any contentions or issues that he wished us to consider. On November 18, 2013,
defendant filed a supplemental brief asserting various issues.
       The record shows that on June 12, 2012, Sylvester Williams, age 77, returned to
his apartment building in his wheelchair and saw defendant standing outside. Defendant
told Williams, “Tell your woman come down. I’m going to beat her ass.” Williams lived
with Tina Johnson, who was his girlfriend and caretaker. Defendant also told Williams


2      The record contains a March 21, 2013 letter from appellate counsel to the superior
court requesting correction of errors in the abstract of judgment. The letter requests the
following: (1) in section 2, pursuant to section 12022.7, subdivision (h), removal of the
stayed enhancement in counts 1 and 3 under section 12022.7, subdivision (a), since the
greater enhancement under section 12022.7, subdivision (a) was imposed in both counts;
(2) in section 3, removal of the stayed section 667.5, subdivision (a)(1) enhancement in
count 3, since the enhancement was imposed in count 1 and may be imposed only once;
(3) in section 3, removal of the stayed enhancements for prior prison terms under section
667.5, subdivision (b), since prison prior enhancements must be either stricken or
imposed. We presume the superior court will amend the abstract and forward a corrected
copy to the Department of Corrections and Rehabilitation.


                                              2
he had had sex four times with Johnson. Williams went to his apartment and told
Johnson what defendant had said. Johnson went downstairs and spoke with defendant,
who asked her why she did not answer her phone. When Johnson tried to explain,
defendant hit her in the mouth with his elbow. He loosened one of her teeth. A
photograph of her injured lip was shown to the jury.
       Williams returned to the street in his wheelchair approximately 15 minutes after
Johnson left. He was carrying his fishing cane that he used to chase away dogs from his
wheelchair. It was hollow and half an inch in diameter. Defendant was in front of the
building, and Williams told defendant to leave Johnson alone. Defendant said he was
going to beat her ass and beat Williams’s ass, too. Defendant pulled a knife with a three-
inch blade from his pocket and approached Williams. Williams hit defendant on the hand
with his fishing cane, breaking the cane. Williams then stood and grabbed defendant by
the shoulder. Defendant swung the knife toward Williams about four times and cut him
through his jacket. Williams was stabbed four times on the outside of the upper portion
of his left arm. Williams still felt occasional tingling in the area where he was stabbed.
Williams denied striking the first blow by hitting defendant three times on the head with
his cane.
       Williams saw Sammie Earl Lipsey on the other side of the street, observing the
confrontation. Lipsey, who was in custody at the time of trial, testified that he heard
defendant and Williams arguing. Williams was sitting in his chair when he leaped out of
it with a cane in his hand. Williams swung the cane down on defendant. Defendant had
his hands in front of his face and the cane hit him just above the left wrist three times.
The cane broke. Lipsey left when the police came.
       Defendant did not testify. In closing argument, defense counsel conceded that
defendant was guilty of battery on Johnson. With respect to the attack on Williams,
counsel argued that the prosecution witnesses were biased and Lipsey was not.
Defendant acted in self-defense.
       During the trial on defendant’s prior convictions, the court heard testimony from a
fingerprint identification expert who compared the prints she took from defendant to

                                              3
those in the documentation from the California Department of Justice and found them to
be the same. A paralegal for the district attorney’s office testified regarding certified
documents he received from the California Department of Corrections showing
defendant’s criminal history.
       At the sentencing hearing, the defense filed a Romero3 motion and a sentencing
motion, and sentencing was continued to allow the People to file a response. Defendant
made a Marsden motion.4 After a hearing, the motion was denied.
       In his supplemental brief, defendant argues the following issues:5 (1) he was not
allowed to testify at the trial on his prior convictions to explain to a jury why the strike
prior did not belong to him; (2) the trial court imposed the high term, but only a jury may
request the high term; therefore, he should have been given the middle term; (3) the trial
court imposed a strike prior after the commission of the verdict in the instant case, when
only admissions made by a defendant before the acceptance of the defendant’s verdict in
the earlier prosecution may be relied upon in determining if the prior conviction qualifies
as a strike; and (4) his trial counsel was ineffective in not showing his booking
photograph that showed his eye injury, which would have established self-defense and
led the jury to a different conclusion.
I. Court Trial on the Prior Convictions
       Defendant contends that he did not get to testify under oath to a jury to explain
why the strike prior did not belong to him. The record shows that, after the jury retired to
deliberate, the trial court itself spoke with defendant, stating, “if they come back guilty,
and you want a jury trial with the same jurors on the priors, we’ll bring them back
tomorrow and proceed. Or, if you want, you can—I’m asking you now, if you want to

3      People v. Superior Court (Romero) (1996) 13 Cal.4th 497.
4      People v. Marsden (1970) 2 Cal.3d 118 (Marsden).
5      Defendant included in his brief a motion to augment the record to include the
transcript of a hearing on August 16, 2012. This transcript is already included in the
record.


                                               4
make a decision, if they do come back guilty and agree, you could have a court trial on
the priors. I’m not trying to encourage you to do either. I just want to know, you should
talk to [defense counsel] real quickly, if they come back guilty, do you want a jury trial
on those prior convictions, that’s all. That’s all I want to know.” Defendant replied,
“No. No.” When the court did not hear, defendant repeated, “No, huh-uh.” Defendant
repeated a third time, “Huh-uh.”
       The court then formally informed defendant of his right to have the same jury
decide whether the prosecutor proved each of the alleged prior convictions beyond a
reasonable doubt in a unanimous verdict. The court asked defendant if he understood his
right to a have a jury decide the issue and if he gave up that right and agreed to be tried
by the court. He would still have the right to confront and cross-examine witnesses, the
right to testify, and the right to call witnesses. The only difference would be that the
court would decide instead of the jury. When asked if he understood and gave up his
right to a jury trial, defendant replied, “Yes, sir.”
       The record thus demonstrates that defendant was fully informed of his right to a
jury trial and expressly and personally waived that right. (People v. Hovarter (2008) 44
Cal.4th 983, 1026 [as long as a defendant is competent he or she may waive trial by
jury].) He cannot now complain on appeal that he was not able to testify to the jury
regarding his prior conviction allegations.
II. Imposition of the High Terms
       Citing Cunningham v. California (2007) 549 U.S. 270 (Cunningham), defendant
argues that the trial court imposed high terms whereas a jury has to request the high term
on the record. Therefore, he should have been given midterm sentences.
       In Apprendi v. New Jersey (2000) 530 U.S. 466, the United States Supreme Court
held that “[o]ther than the fact of a prior conviction, any fact that increases the penalty for
a crime beyond the prescribed statutory maximum must be submitted to a jury, and
proved beyond a reasonable doubt.” (Id. at p. 490.) In a later decision, the high court
clarified that “the ‘statutory maximum’ for Apprendi purposes is the maximum sentence a
judge may impose solely on the basis of the facts reflected in the jury verdict or admitted

                                                5
by the defendant.” (Blakely v. Washington (2004) 542 U.S. 296, 303.) In Cunningham,
the court determined that, “[i]n accord with Blakely, . . . the middle term prescribed in
California’s statutes, not the upper term, is the relevant statutory maximum.”
(Cunningham, supra, 549 U.S. at p. 288.) The court concluded that California’s
determinate sentencing law (DSL) was unconstitutional to the extent it authorized the
trial court to impose an upper term sentence based on facts that were found by the judge
rather than by the jury. (Cunningham, at p. 292.)
       In response to Cunningham, the California Legislature amended section 1170,
subdivision (b) in 2007, to provide as follows: “When a judgment of imprisonment is to
be imposed and the statute specifies three possible terms, the choice of the appropriate
term shall rest within the sound discretion of the court.” (Stats. 2007, ch. 3, § 2.) Later
that year, in People v. Sandoval (2007) 41 Cal.4th 825 (Sandoval), our Supreme Court
judicially adopted the amendments. (Id. at pp. 852-853.)
       In exercising his or her discretion in selecting one of the three authorized prison
terms, “the sentencing judge may consider circumstances in aggravation or mitigation,
and any other factor reasonably related to the sentencing decision. The relevant
circumstances may be obtained from the case record, the probation officer’s report, other
reports and statements properly received, statements in aggravation or mitigation, and
any evidence introduced at the sentencing hearing.” (Cal. Rules of Court, rule 4.420(b).)
       In the instant case, the trial court exercised its discretion as required under section
1170, subdivision (b), and Sandoval. Sandoval observed that, “[u]nder the DSL, a trial
court is free to base an upper term sentence upon any aggravating circumstance that the
court deems significant, subject to specific prohibitions. (See, e.g., Cal. Rules of Court,
rule 4.420(c) [fact underlying an enhancement may not be used to impose the upper term
unless the court strikes the enhancement]; id., rule 4.420(d) [fact that is an element of the
crime may not be used to impose the upper term].) The court’s discretion to identify
aggravating circumstances is otherwise limited only by the requirement that they be
‘reasonably related to the decision being made.’ [Citation.]” (Sandoval, supra, 41
Cal.4th at p. 848.) In imposing the high term, the court stated that, although the court did

                                              6
not believe it was appropriate to sentence defendant as a “third striker,” it still believed
the offense in this case was “very serious” and “nasty” and called for a very serious
sentence. The offense was unprovoked and was inflicted upon a 77-year-old man in a
wheelchair. The court noted that defendant had elbowed Johnson in the mouth and that
Williams tried to deal with defendant in a nonviolent way, but defendant was aggressive.
When Williams tried to protect himself, defendant stabbed him in the arm displaying
uncivilized, violent and unjustified behavior that warranted the sentence imposed. In
accordance with section 1170, subdivision (b), which provides that the trial court “shall
select the term which, in the court’s discretion, best serves the interests of justice,” and
the California Rules of Court, the trial court did not err in imposing the high term.
III. True Finding on Strike Prior and Imposition of Two-Strike Sentence
       Defendant cites People v. Thoma (2007) 150 Cal.App.4th 1096 (Thoma) for the
proposition that “only admissions by defendant made before the court[’s] acceptance of
defendant[’]s verdict/[guilty] plea in earlier prosecution may be relied upon in
determining whether the prior conviction qualifies as a strike.” In Thoma, the defendant
pleaded guilty to possession of methamphetamine. (Id. at p. 1098.) The trial court found
that Thoma had suffered a 1995 strike conviction for driving under the influence and
causing bodily injury. (Id. at 1099.) The reviewing court held that the trial court had
relied on inadmissible hearsay evidence that the defendant inflicted great bodily injury in
commission of the 1995 offense. The evidence was contained in the transcript of the
preliminary hearing for the 1995 offense, where a police officer testified that a nurse had
told him the victim suffered several broken bones and head trauma. (Id. at p. 1103.)
Because the nurse’s statement did not fall within any exception to the hearsay rule, the
testimony about it by the officer was not admissible under the former testimony
exception of Evidence Code section 1291, subdivision (a). (Thoma, at p. 1103.)
Therefore, there was insufficient evidence to support the trial court’s finding that the
defendant personally inflicted great bodily injury upon the victim of the prior offense
within the meaning of section 1192.7, subdivision (c)(8), and that the prior offense
qualified as a strike. (Thoma, at pp. 1099, 1104.)

                                               7
       In the instant case, part of the section 969b packet, offered as evidence of the prior
convictions and testified to by the paralegal, contained an abstract of judgment showing
defendant’s 1992 conviction by plea for assault with a deadly weapon with an
enhancement for great bodily injury. (§§ 245, subd. (a)(1), 12022.7.) The court read the
abstract of judgment and stated that the enhancement was found true, but it was stricken,
and no additional time was imposed. There is no indication that defendant did not admit
the great bodily injury enhancement at the time he entered his plea.
       Defendant’s case is unlike that of Thoma, where the trial court gleaned the
information that there was great bodily injury (making the prior offense a strike), from
the transcript of a hearing where inadmissible hearsay was admitted. “In determining the
truth of a prior conviction allegation, the trier of fact may look to the entire record of the
conviction, but no further.” (Thoma, supra, 150 Cal.App.4th at p. 1101.) Thoma’s
holding was based on the principle that normal rules of hearsay apply to evidence
admitted as part of the record of conviction, and a statement in the record of conviction
that is offered to prove the truth of the matter stated must fall within an exception to the
hearsay rule. (Ibid.) The trial court in defendant’s case was entitled to rely on the
abstract of judgment from the prior case. (People v. Delgado (2008) 43 Cal.4th 1059,
1070 [an abstract of judgment falls within Evid. Code, § 1280 because it is a
“contemporaneous, statutorily sanctioned, officially prepared clerical record” that is
“cloaked with the presumption of regularity and reliability”].)
       Defendant cites People v. Rojas (1988) 206 Cal.App.3d 795 (Rojas) for the
proposition that an offense underlying a defendant’s prior serious felony conviction had
to have occurred before commission of the current offense to subject a defendant to a
strike enhancement. In Rojas, the defendant was charged in a one-count information with
a burglary committed on July 23, 1986. In addition, he was arrested for a rape committed
on July 21, 1986, two days earlier. (Id. at p. 797.) The defendant was tried and convicted
on the rape charge on April 2, 1987, while proceedings were pending on the burglary.
The People then amended the information in the burglary case to add allegations that,
inter alia, Rojas had been convicted of a serious felony—the rape charge—within the

                                               8
meaning of section 667, subdivision (a). (Rojas, at p. 797.) The court held that, to be
subject to the five-year enhancement pursuant to section 667, subdivision (a), a
defendant’s prior serious felony conviction must have occurred before the commission of
the present offense. (Rojas, at p. 802.) The court struck the enhancement. (Ibid.)
       Rojas does not apply to defendant’s case. His prior serious felony conviction
occurred in 1992, many years before the commission of the present offenses.
IV. Decision Not to Produce Booking Photograph
       Defendant complains in his brief that a copy of his booking photograph was never
introduced into evidence or shown to the court at the Marsden hearing. He was
prejudiced because the jury would have come to a different conclusion if they had known
of the photograph. It would have corroborated the independent witness’s testimony that
Williams was hitting defendant in the head and established self-defense. He claims that
his trial counsel was defective in not showing this photograph.6
       The trial court held a Marsden hearing after the verdicts were rendered.
Defendant complained that his attorney did not obtain his cell phone or use his booking
photo in trial to show his eye. Counsel said she obtained the cell phones to which
defendant referred and had them reviewed by an independent expert and an expert with
her office. The exculpatory evidence they expected to find was not on the phones. She
had shown a color copy of defendant’s booking photo to a number of people regarding
the potential benefits of introducing it. In her opinion, it would not have been helpful to
introduce it and she did not do so. The trial court stated it did not see even a colorable
claim of ineffective assistance of counsel and denied the motion.
       A claim that counsel was ineffective requires a showing, by a preponderance of
the evidence, that counsel’s performance fell below an objective standard of
reasonableness, and there is a reasonable probability that, but for counsel’s


6       Defendant also claims counsel was defective in not “filing for” the self-defense
jury instruction. The record shows that the trial court read CALCRIM No. 3470 on the
right to self-defense or defense of another.


                                              9
unprofessional errors, defendant would have obtained a more favorable result. (In re
Jones (1996) 13 Cal.4th 552, 561.) In order to prevail on an ineffective assistance of
counsel claim on appeal, the record must affirmatively disclose the lack of a rational
tactical purpose for the challenged act or omission. (People v. Majors (1998) 18 Cal.4th
385, 403.) Defendant must overcome presumptions that counsel was effective and that
the challenged action might be considered sound trial strategy. (In re Jones, at p. 561.)
We consider counsel’s overall performance throughout the case, evaluating it from
counsel’s perspective at the time of the challenged act or omission and in light of all the
circumstances. (People v. Bolin (1998) 18 Cal.4th 297, 335.)
       Given the evidence against defendant, we do not believe that counsel’s refusal to
use the booking photograph during trial prejudiced defendant to the degree that a more
favorable verdict was reasonably probable had the photograph been shown. The
evidence showed that defendant pulled a knife and approached Williams after they
exchanged words. Williams hit defendant on the hand with his fishing cane, breaking the
cane. Williams then stood and grabbed defendant by the shoulder. Defendant swung the
knife toward Williams about four times and cut him on his upper arm through his jacket.
Williams denied striking the first blow by hitting defendant three times on the head with
his cane.
       Lipsey, however, testified that Williams was sitting in his chair when he leaped
out of it with a cane in his hand. Williams swung the cane down on defendant.
Defendant had his hands in front of his face and the cane hit him just above the left wrist
three times before the cane broke.
       The jury clearly found Williams’s account the more credible one. Moreover, the
jury was instructed on the elements of self-defense and did not find that defendant acted
in self-defense. The jury was instructed, inter alia, that the defendant acted in lawful self-
defense if he used no more force than was reasonably necessary to defend against the
danger. If the defendant used more force than was reasonable, the defendant did not act
in lawful self-defense. Even if the booking photograph had shown that defendant had a
swollen eye, as he claimed, it is not reasonably probable that the jury would have

                                             10
determined that cutting someone four times with a knife was reasonable force against a
77-year-old man with a cane who was sitting in a wheelchair, even if that man was able
to stand up.
       Moreover, counsel was clearly reluctant to show the booking photograph (which is
not contained in the record) to the jury. Defendant has not overcome the presumption
that counsel was effective and that the challenged act or omission might be considered
sound trial strategy. Counsel vigorously cross-examined the witnesses against defendant
and argued strongly for a finding of self-defense because Williams was aggressive. The
trial court remarked at the Marsden hearing that counsel “did a very good job.”
       We have examined the entire record, and we are satisfied that defendant’s attorney
has fully complied with her responsibilities and that no arguable issues exist. (People v.
Wende (1979) 25 Cal.3d 436, 441.)
       The judgment is affirmed.




                                            11